Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with John Griffith on 2/7/2022, the communication is provided herein.

SEE Copy of the communication (email string) with applicant is provided below.


Approved for entry. Many thanks.

John

John Griffith
Weaver Austin Villeneuve & Sampson LLP
(510) 663-1100
JGriffith@wavsip.com

From: Boccio, Vincent <Vincent.Boccio@USPTO.GOV> Sent: Monday, February 07, 2022 1:48 PMTo: John Griffith <jgriffith@wavsip.com>Subject: RE: REQ EXAM AMEND


Updated Proposed

17. (Currently Amended) A computer program product comprising computer-readable program code, stored on a non-transitory computer-readable medium, to be executed by one or more processors when retrieved from the non-transitory computer-readable medium, the program code comprising instructions configured to cause:

Sincerely

Vince


From: John Griffith <jgriffith@wavsip.com> Sent: Monday, February 7, 2022 1:37 PMTo: Boccio, Vincent <Vincent.Boccio@USPTO.GOV>Subject: RE: REQ EXAM AMEND

Thanks Examiner Boccio.

Can we place replace “thereon” with “on” in your proposed added language? Otherwise I am fine with your changes.

John


From: Boccio, Vincent <Vincent.Boccio@USPTO.GOV> Sent: Monday, February 07, 2022 1:30 PMTo: John Griffith <jgriffith@wavsip.com>Subject: REQ EXAM AMEND

Hi, John Griffith, I was wondering If you had some time to consider. 

An examiners amendment to a correction to claim 17 of	 16/138322, it is written in such a way, triggers a lack of statutory medium (non-transitory), to be comprised of the product, but merely associates the product with a medium (non-statutory).

A proposal, is but not limited thereto,

Changes in Bold

17. (Currently Amended) A computer program product comprising computer-readable program code, stored thereon a non-transitory computer-readable medium, to be executed by one or more processors when retrieved from the non-transitory computer-readable medium, the program code comprising instructions configured to cause:

Sincerely

Vince




EXAMINER'S AMENDMENT
The application has been amended as follows: 

(A) Replace claim 17 as provided below.

The changes include, line 1, after, “code”,
“--stored on a non-transitory computer-readable medium”, has been added and line 2, “a”, had been changed to --the--.

The final version of claim 17, as amended, is provided below, with the changes emphasized.

17. (Currently Amended) A computer program product comprising computer-readable program code stored on a non-transitory computer-readable medium, to be executed by one or more processors, when retrieved from the non-transitory computer-readable medium, the program code comprising instructions configured to cause: obtaining first data indicating a first communication to a first computing device associated
with a first user; generating or updating, based at least in part on the first communication, a customer relationship management (CRM) record in a database system implemented using a server system comprising one or more processors, the CRM record storing customer sales process data configured to define the CRM 
associating the CRM record with the first flow definition; providing, to the first computing device, action list data capable of being processed to cause display on the first computing device of an action list identifying a plurality of flows and states as associated with the CRM record, the plurality of flows comprising the first flow, the action list being user-configurable to add, remove and edit flows; providing, to the first computing device, second data capable of being processed to cause display on the first computing device of a first presentation indicating the first flow as being in a first state, the first presentation comprising a selection selectable by the first user to cause performance of a first subset of the set of tasks of the first flow; obtaining third data from the first computing device indicating completion of the performance of the first subset of tasks of the first flow, the completed first subset of tasks comprising co-editing of the CRM record by the first user and a customer, the third data causing the first flow to transition to a second state; 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"


Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162